37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Angelo Joseph AMEN, Petitioner Appellant,v.Patrick WHALEN, Warden of the Federal Correctional Instituteat Petersburg, Virginia, Respondent Appellee.
No. 93-6758.
United States Court of Appeals, Fourth Circuit.
Submitted July 5, 1994.Decided October 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-776-N)
Angelo Joseph Amen, appellant pro se.
Anita K. Henry, Office of the United States Attorney, Norfolk, VA, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Amen v. Whalen, No. CA-92-776-N (E.D. Va.  July 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED